 
Exhibit 10.3
 
SUBSCRIPTION AGREEMENT


UHF INCORPORATED
 
SUBSCRIPTION AGREEMENT (this Agreement"), dated as of August 3, 2011, between
UHF Incorporated., a Michigan corporation (the "Company") with its principal
offices c/o Eaton & Van Winkle LLP, 3 Park Avenue, New York, New York 10016, and
each of the undersigned subscribers (each a “Subscriber,” and collectively, the
“Subscribers”).  


Preliminary Statement


The Company proposes to reincorporate in Delaware (the “Reincorporation”) and
sell to the Subscribers, and the Subscribers are willing to purchase from the
Company, the aggregate number of shares of the Company’s Common Stock described
below (the “Shares”), for a total purchase price of $50,000.00 (the “Purchase
Price”).


      The sale of the Shares is subject to the Reincorporation, following which
the Company’s authorized capital stock will consist of 1,000,000 shares of
“blank check” preferred stock, $0.001 par value and 9,000,000 shares of common
stock, $0.001 par value (“Common Stock”), of which approximately  5,000,000
shares of Common Stock will be outstanding prior to the issuance of the Shares.
Notwithstanding that the Shares will not be issued until completion of the
Reincorporation, the Purchase Price will be paid to the Company together with
the delivery of this Subscription Agreement.


  As of the date hereof, the Company is a Michigan corporation having 50,000,000
shares of common stock outstanding.  The aggregate number of shares to be
purchased by the Subscribers would be equivalent to 7,808,595 shares of the
Company’s common stock as presently constituted.   The actual number of shares
to be delivered to the Subscribers will be adjusted to reflect the
Reincorporation.  Thus, assuming a 1 for 10 recapitalization, the Subscribers
will receive an aggregate of 780,859 shares (the “Shares”) allocated amongst
them as set forth on the signature pages hereto.


              The Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) afforded by the
provisions of Section 4(2), Section 4(6) and/or Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Subscription for Shares.


             The Subscribers hereby subscribe to purchase the Shares for the
Purchase Price. The number of Shares to be purchased by each Subscriber and the
price therefore are set opposite the name of such Subscriber on Schedule A
hereto. The Subscribers have delivered their respective portions of the Purchase
Price to the Company and upon completion of the Reincorporation, the Company
shall deliver to each Subscriber, a certificate representing the number of
Shares purchased by such Subscriber, registered in the name of such Subscriber
or his designee. The sale of the Shares is subject to the completion of the
Reincorporation and if the Reincorporation is not completed within one year of
the date hereof the Purchase Price shall be returned to the Subscribers.


2.           Representations, Warranties and Covenants of the Company. The
Company represents and warrants to and agrees with Subscribers that, except as
set forth in the Company's Form 10-K for the year ended December 31, 2010, and
all periodic reports filed with the SEC thereafter (hereinafter referred to
collectively as the "SEC Reports"), including the Company's Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2011 (the "First Quarter 2011
Form 10-Q"), that the statements contained in this Section 2 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the date of issuance of the Shares:  
 
       (a) Due Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate or other power to own its
properties and to carry on its business as disclosed in the SEC Reports.
 
       (b) Authority.  The Company has full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations hereunder. This Agreement and the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action.
 
       (c) Enforceability. This Agreement, when duly executed and delivered on
behalf of the Company, will be a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity regardless of whether enforcement
is sought in a court of law or equity.


       (d) Consents. No consent, approval, authorization, filing with or notice
to any person, entity or public authority, or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company, or the
Company's shareholders is required for the execution by the Company of this
Agreement and compliance and performance by the Company of its obligations under
this Agreement, including, without limitation, the issuance and sale of the
Shares, other than filings required by Federal or state securities laws and the
filings necessary to complete the Reincorporation, which filings have been or
will be made by the Company on a timely basis.
 
       (e) The Shares.  The Shares upon issuance:


          (i) will be free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the Securities
Act and any applicable state securities laws;


          (ii)  will have been duly and validly authorized and duly and validly
issued, and upon payment of the purchase price specified in this Agreement the
Shares will be fully paid and non-assessable (with no personal liability
attaching to the holders thereof or to the Company) and will be free from
preemptive rights or rights of first refusal held by any person; provided the
representations of the Subscribers herein are true and accurate and the
Subscribers take no actions or fail to take any actions required for their
purchase of the Shares to be in compliance with all applicable laws and
regulations; and


          (iii) will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
       (f) Information Concerning Company. The SEC Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates.
 
       (g) Not an Integrated Offering.  Neither the Company, nor any person
acting on its behalf, has knowingly, either directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable stockholder approval provisions, which
would impair the exemptions relied upon in for the offer and sale of the Shares
to the Subscribers or the Company’s ability to timely comply with its
obligations hereunder. The Company will not knowingly conduct any offering other
than the transactions contemplated hereby that will be integrated with the offer
or issuance of the Shares, which would impair the exemptions relied upon for the
offer and sale of the Shares to the Subscribers or the Company's ability to
timely comply with its obligations hereunder.
 
               (h) No General Solicitation. Neither the Company, nor to its
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the Shares.
 
3.           Representations and Warranties of Subscribers. Each Subscriber
hereby, severally but not jointly, represents and warrants to and agrees with
the Company that:
 
       (a) Due Execution and Delivery; Binding Nature. This Agreement has been
duly executed and delivered by the Subscriber and constitutes a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms hereof, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity regardless of whether enforcement is sought in a court of law or
equity.


       (b) No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby do not and will not conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
Subscriber is a party or by which Subscriber’s properties or assets are bound,
or result in a violation of any law, rule, or regulation, or any order, judgment
or decree of any court or governmental agency applicable to Subscriber or
Subscriber’s properties (except for such conflicts, defaults and violations as
would not, individually or in the aggregate, have a material adverse effect on
Subscriber). Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for Subscriber to execute, deliver or perform any of
Subscriber’s obligations under this Agreement or to purchase the Shares,
provided that for purposes of the representation made in this sentence,
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


       (c) Information on Company. Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the SEC Reports.  In addition,
the Subscriber has received in writing from the Company other information
concerning its operations, financial condition and other matters (such
information is collectively, the "Other Written Information"). Subscriber has
carefully read, and understands the information in the SEC Reports.  Subscriber
acknowledges that he or it has also had the opportunity to talk to the Company’s
auditors and ask them questions concerning any outstanding tax liabilities or
tax or accounting issues.
 
       (d) Information Concerning Subscriber. Subscriber is an "accredited
investor", as such term is defined in Rule 501(a) of Regulation D promulgated by
the SEC under the Securities Act and as amended by the Dodd-Frank Financial
Reform Act of 2010, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with
Subscriber’s representatives, has such knowledge and experience in financial,
tax and other business matters as to enable the Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber is duly and
legally qualified to purchase and own the Shares.  The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
       (e) Purchase of Shares. The Subscriber is purchasing the Shares as
principal for Subscriber’s own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.


       (f) Compliance with Securities Act. The Subscriber understands and agrees
that the Shares have not been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Subscriber contained
herein), and that such Shares must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.
 
       (g) Legend. The Subscriber understands and acknowledges that the
certificates evidencing the Shares shall bear the following or similar legend:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE BE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."
 
       (h)  Disqualifications.  Each Subscriber represents on behalf of himself
or herself that:
 
       (a)   During the past ten years there has been no petition under the
federal bankruptcy laws or any state insolvency law filed by or against
Subscriber, it or its principals, nor has a receiver, fiscal agent or similar
officer been appointed by a court for the business or property of Subscriber, it
or its principals or any  partnership in which Subscriber was a general partner
at, or within two years before, the time of such filing or any corporation or
business association of which Subscriber was an executive officer at, or within
two years before, the time of such filing;
 
       (b)    Subscriber has not been convicted of fraud in a civil or criminal
proceeding;
 
       (c)    During the past five years Subscriber has not been convicted in a
criminal proceeding or named the subject of a pending criminal proceeding,
excluding traffic violations and other minor offenses;
 
       (d)    Subscriber has not been the subject of any administrative or court
order, judgment, decree or consent agreement, not subsequently reversed,
suspended or vacated, permanently or temporarily enjoining or limiting
Subscriber from the following activities:


(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
advisor, underwriter, broker or dealer in securities, or as an affiliated
person, Director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws.
      
       (e)    Subscriber has not been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days
Subscriber’s right to engage in any activity described in subparagraph (iv)(a)
above or to be associated with persons engaged in any such activity;
 
       (f)    Subscriber has not been found by a court in a civil action or by
the Securities and Exchange Commission (the “SEC”) to have violated any federal
or state securities law, which judgment in such civil action or finding by the
SEC has not been subsequently reversed, suspended or vacated; and
 
       (g)    Subscriber has not been found by a court in a civil action or by
the Commodities Futures Trading Commission to have violated any federal
commodities law, which judgment in such civil action or finding by the
Commodities Futures Trading Commission has not been subsequently reversed,
suspended or vacated.


In respect of those Subscribers and principals of Subscribers that are residents
of countries other than the United States, the references above to courts,
federal or state agencies shall be deemed to refer to the comparable tribunal or
entity in the country in which such individuals reside.


4.           Broker Commissions. The Company on the one hand, and each
Subscriber on the other hand, agrees to indemnify the other against and hold the
other harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees as a result of the actions of the Company or
Subscriber, as the case may be, on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party's actions.


5.   Miscellaneous.
 
       (a) Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
delivered by reputable air courier service with charges prepaid, or (iii)
transmitted by telegram, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice
or other communication required or permitted to be given hereunder shall be
deemed effective (a) upon hand delivery or delivery by telegram or (b) on the
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.


       (b) Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by approval or written consent of Subscriber. Neither the
Company nor the Subscriber has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber.
 
 
 

--------------------------------------------------------------------------------

 
 
       (c) Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


       (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.


       (f) Survival. The representations and warranties, covenants and other
agreements of the Company and the Subscriber set forth in this Agreement shall
survive the purchase of the Shares by the Subscriber hereunder for a period of
one year from the date hereof.
 
[Signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly authorized the execution of this
Agreement as of the date first above written.
 
 

 
UHF Incorporated
     
By: 
     
Name: 
   
Title: 
         
Subscribers:
 
         
Shellie Schoppe 
               
Wayne Brannan 
               
Lawrence Burstein 
               
Omar Cunha 
               
Peter van Voorst Vader
               
Sidney Levy 
               
Selmo Nissenbaum 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 

 

 
 
Name and Address
Number of Shares (Pre-recap)
 
Purchase Price
Shellie Schoppe
2301 Ives Avenue
Reno, Nevada 89503
2,733,008
 
$17,500
       
Wayne Brannan
11 Richmar Court
Freehold New Jersey 07728
2,733,008
 
$17,500
       
Lawrence Burstein
468,515
 
$3,000
       
Omar Cunha
468,515
 
$3,000
       
Peter van Voorst Vader
468,515
 
$3,000
       
Sidney Levy
468,515
 
$3,000
       
Selmo Nissenbaum
468,515
 
$3,000



 











